Order entered September 19, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00961-CV

                              BRIAN E. VODICKA, Appellant

                                              V.

                          MICHAEL B. TOBOLOWSKY, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-08135

                                          ORDER
         By order dated September 7, 2017, the Court ordered a supplemental clerk’s record be

filed in this case by September 14, 2017 containing appellant’s affidavit of indigence, all

contests, and all orders on all contests. On September 15, 2017, a supplemental clerk’s record

containing our September 7, 2017 order was filed in appellate cause number 05-17-00740-CV.

That appeal concerns trial court cause number DC-17-05504, and other than our September 7th

order, the documents in the supplemental clerk’s record concern trial court cause number DC-17-

05504.

         Because the documents requested in our September 7th order have not been filed in

appellate cause number 05-17-00961-CV, we ORDER Felicia Pitre, Dallas County District
Clerk, to file, by September 22, 2017, a supplemental clerk’s record containing the following

documents from trial court cause number DC-15-08135:

           1.    the affidavit of indigence filed by appellant;

           2.    all contests to the affidavit of indigence; and

           3.    all orders on all contests.

           We DIRECT the Clerk of this Court to send a copy of this order to Ms. Pitre and all

parties.

                                                        /s/        CRAIG STODDART
                                                                   JUSTICE